Case 1:18-cv-01491-AJT-JFA Document 19 Filed 08/26/19 Page 1 of 1 PageID# 61




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION



WANDERLYN MURRAY,
                                                Case No. 1 :l8-cv-1491-AJT-JFA
             Plaintiff,
      vs.



CAPITAL ONE BANK(USA), N.A.

                 Defendant.




                                          ORDER OF DISMISSAL


       Plaintiff, Wanderlyn Murray ("Plaintiff), and Defendant, Capital One Bank (USA),

N.A.,("Defendant"), having filed a Joint Stipulation ofDismissal and the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED that Plaintiffs complaint against Defendant is

DISMISSED with prejudice. Each party shall bear their own costs and attorney's fees.


       It is so ORDERED.

                                    Anthony J. Trenj
                                    United States D:   %Judge

                                    Anthony J. Trenga
                                    United States District Judge
